Exhibit 21.1 Name Jurisdiction of Incorporation AGN Seabreeze, LLC US - Delaware Allergan (Thailand) Limited Thailand Allergan AG Switzerland Allergan ApS Denmark Allergan AS Norway Allergan Asia Limited Hong Kong Allergan Australia Pty Limited Australia Allergan B.V. Netherlands, The Allergan Botox Unlimited Company Ireland Allergan C.I.S. SARL Russian Federaion Allergan Costa Rica S.R.L Costa Rica Allergan de Colombia S.A. Colombia Allergan de Venezuela, C.A. Venzuela Allergan Development I Unlimited Company Ireland Allergan Development II Unlimited Company Ireland Allergan Development Ventures I Ireland Unlimited Company Ireland Allergan Development Ventures I LP Bermuda Allergan Development Ventures I UK UK Allergan France SAS France Allergan Healthcare India Private Limited India Allergan Healthcare Philippines, Inc. Philippines Allergan Hellas Pharmaceuticals S.A. Greece Allergan Holdings B Ltd. Bermuda Allergan Holdings C Ltd Cayman Island Allergan Holdings France SAS France Allergan Holdings Limited UK Allergan Holdings S. à r.l. Luxembourg Allergan Holdings, Inc. US - Delaware Allergan Hong Kong Limited Hong Kong Allergan Hungary Kft. Hungary Allergan Ilaclari Ticaret A.S. Turkey Allergan Inc. Canada Allergan India Private Limited India Allergan Industrie SAS France Allergan Information Consulting (Shanghai) Co., Ltd. China Allergan International YK Japan Allergan Israel Limited Israel Allergan Japan KK Japan Allergan KK Japan Allergan Korea Ltd Korea Allergan Laboratorios Limitada Chile Allergan Limited UK Allergan Luxembourg S.à r.l. Luxembourg Allergan Malaysia Sdn. Bhd. Malaysia Allergan Medical GmbH(f/k/a Allergan Medical S.à r.l.) Switzerland Allergan Middle East FZ-LLC United Arab Emirates Allergan N.V. Belgium Allergan New Zealand Ltd. New Zealand Allergan NK Japan Allergan Norden AB Sweden Allergan Norden AB Finnish branch Finland Allergan Optical Irvine, Inc. US - California Allergan Pharmaceuticals(Proprietary) Ltd. South Africa Allergan Pharmaceuticals Holdings (Ireland) Unlimited Company Ireland Allergan Pharmaceuticals Ireland Cayman Island Allergan Pharmaceuticals Ireland Ireland Allergan Pharmaceuticals Taiwan Co. Ltd. Taiwan Allergan Productos Farmaceuticos S.A. Argentina Allergan Produtos Farmaceuticos Ltda. Brazil Allergan Property Holdings, LLC US - Delaware Allergan Puerto Rico Holdings, Inc. US - Delaware Allergan S.A. Spain Allergan S.p.A. Italy Allergan Sales Puerto Rico, Inc. US - California Allergan Sales, LLC. US - Delaware Allergan Services International, Limited Ireland Allergan Servicios Profesionales, S. de R.L. de C.V. Mexico Allergan, S.A. de C.V. Mexico Actavis Acquisition 1 S.à r.l. (f/k/a Watson Pharma S. à r.l.) Luxembourg Actavis Acquisition 2S.à r.l. (f/k/a Watson Pharma Actavis S.à r.l.) Luxembourg Actavis CapitalS.à r.l. (f/k/a Actavis WC Holding S. a r.l.) Luxembourg Actavis CapitalS.à r.l., Luxembourg, Zweigniederlassung Zug Branch Switzerland Actavis FinanceS.à r.l. Luxembourg Actavis Funding SCS Luxembourg Actavis International HoldingS.à r.l. (f/k/a Watson PhHldg.) Luxembourg Actavis Ireland Holding Limited Ireland Actavis Luxembourg International S.à r.l. Luxembourg Actavis Pharma HoldingS.à r.l. (f/k/a WatsonPharma Holding S.à r.l.) Luxembourg Actavis W.C. Holding Inc. US - Delaware Actavis WC 1 S.a r.l. (f/k/a WC Luxembourg S. à r.l.) Luxembourg Actavis WC 2 S.a r.l. (f/k/a WC Luxco S.à r.l.) Luxembourg Actavis WC 3 S.a r.l. (f/k/aWC Luxco Holdings S.àr.l. ) Luxembourg Actavis, Inc. II SCS Luxembourg Actavis, Inc. SCS (f/k/a Watson Pharmaceuticals, Inc. SCS) Luxembourg AHI C.V. Netherlands, The AHI CV HoldCo, LLC US - Delaware AHI CV HoldCo, LLC, Irish Branch Ireland Akarna Therapeutics, Limited UK Allergan AHI S.á r.l. Luxembourg Allergan AHI S.á r.l.,Luxembourg, Zweigniederlassung Zug Branch Switzerland Allergan Baltics, UAB Lithuania Allergan Baltics, UAB Eesti filiaal Estonia Branch Allergan Baltics, UAB Latvijas filias Latvia Allergan Biologics Ltd.(f/k/a Actavis Biodesign Ltd., Eden Biodesign Ltd.) UK Allergan Bulgaria EOOD Bulgaria Allergan CZ, s.r.o. Czech Republic Allergan d.o.o. Beograd Serbia Allergan Egypt Scientific Office Egypt Allergan EquiCo BV Netherlands, The Allergan Finance, LLC (f/k/a Actavis, Inc.) US - Nevada Allergan Holdco UK Limited UK Allergan Holdco US, Inc. US - Delaware Allergan Holdings 2 BV Netherlands, The Allergan Holdings B1, Unlimited Bermuda Allergan Holdings B2 Unlimited Bermuda Allergan Holdings Unlimited Company (f/k/a Furiex Holdings Unlimited Company) Ireland Allergan Ireland Holdings Ltd. Ireland Allergan Medical Pty Ltd. Australia Allergan Pharma Co. (f/k/a Actavis Specialty Pharmaceuticals Co., and Watson Pharma Co.) Canada Allergan Pharma Limited (f/k/a Aptalis Pharma Ltd., f/k/a Allergan Pharmaceuticals International Ltd.) Ireland Allergan Pharmaceuticals International Limited (f/k/a Aptalis Pharma Ltd.). Ireland Allergan Pharmaceuticals International Limited Jordan Office Jordan Allergan Pharmaceuticals International Limited Jordan Office Jordan Allergan Pharmaceuticals International Limited Lebanon Office Lebanon Allergan Pharmaceuticals International Limited Lebanon Office Lebanon Allergan Saudi Arabia LLC Saudi Arablia Allergan Singapore Pte. Ltd. Singapore Allergan Singapore Pte. Ltd. Indonesia Rep Office Indonesia Allergan Singapore Pte. Ltd. Vietnam Rep Office Vietnam Allergan SK S.r.o. Slovak Republic Allergan Sp. Z.o.o. Poland Allergan Specialty Therapeutics, Inc. US - Delaware Allergan SRL Romania Allergan UK LLP UK Allergan Ukraine, LLC Ukraine Allergan USA, Inc. US - Delaware Allergan WC Ireland Holdings Ltd. (f/k/a Warner Chilcott plc) Ireland Allergan, Inc. US - Delaware Anterios, Inc. US - Delaware APBI Holdings, LLC US - North Carolina Aptalis Holding B.V. Netherlands, The Aptalis Holdings, Inc. US - Delaware Aptalis Netherlands B.V. Netherlands, The Aptalis Pharma Canada ULC Canada Aptalis Pharma GmbH Germany Aptalis Pharma S.r.l. Italy Aptalis Pharma UK Limited UK Aptalis Pharma US, Inc. US - Delaware AqueSys, Inc. US - Delaware Axcan EU LLC US - Delaware Axcan Pharma (Australia) Pty Ltd Australia Cerexa Inc. US - Delaware Chase Pharmaceuticals Corporation US - Delaware Collagen Aestethics Benelux S.A. Belgium Commack Properties, Inc. US - Delaware Del Mar Indemnity Company, LLC US - Hawaii Development Partners, LLC US - Delaware Dogwood Pharmaceuticals, Inc. US - Delaware Durata Therapeuctics U.S. Limited US - Delaware Durata Therapeutics Holding C.V. Netherlands, The Durata Therapeutics International B.V. Netherlands, The Durata Therapeutics Limited UK Durata Therapeutics, Inc. US - Delaware Eden Biodesign, LLC (f/k/a Eden Biodesign Inc.) US - Delaware Eden Biopharm Group Ltd. UK Eden Biopharm Ltd. UK Eurand France S.A.S. France Exemplar Pharma LLC US - Delaware Femalon SPRL Belgium FL Cincinnati I Inc. US - Delaware FL Holding C.V. Netherlands, The FLI International LLC US - Delaware Forest Finance B.V. Netherlands, The Forest Holdings France S. A.S. France Forest Laboratories Canada Inc. Canada Forest Laboratories Holdings Unlimited Company Ireland Forest Laboratories Ireland Ltd Ireland Forest Laboratories Products Corp. US - Delaware Forest Laboratories, LLC US - Delaware Forest Pharmaceuticals, Inc. US - Delaware Forest Research Institute, Inc. US - New Jersey ForSight VISION5, Inc. US - Delaware FRX Churchill Holdings, Inc. US - Delaware Furiex Pharmaceuticals, LLC US - Delaware Gastro Services Pty Ltd Australia GenuPro, LLC US - North Carolina Herbert Laboratories US - California Inamed Corporation US - Delaware Inamed Development Corporation US - California Inamed Do Brazil Ltda Brazil Inamed, LLC US - Delaware Inwood Laboratories, Inc. US - New York Ireland Actavis Finance Ltd. Ireland Kythera Biopharmaceuticals (Europe) Limited UK Kythera Biopharmaceuticals Australia Pty Ltd. Australia Kythera Biopharmaceuticals, Inc. US - Delaware Kythera Holdings Ltd. Bermuda LifeCell Canada, Inc. Canada LifeCell Corporation US - Delaware LifeCell EMEA Limited UK LifeCell EMEA Limited Austria branch Austria LifeCell EMEA Limited Austria branch Austria LifeCell EMEA Limited Denmark branch Denmark LifeCell EMEA Limited Denmark branch Denmark LifeCell EMEA Limited France branch France LifeCell EMEA Limited Germany branch Germany LifeCell EMEA Limited Italy branch Italy LifeCell EMEA Limited Netherlands branch Netherlands, The LifeCell EMEA Limited Sucursal en Espaňa Spain LifeCell EMEA Limited Sverige Filial Sweden LifeCell EMEA Limited, Oxford, Zweigniederlassung Zürich Switzerland LifeCell Medical Resources Limited Ireland M8 Holdings LLC US - Delaware MAP Pharmaceuticals, Inc. US - Delaware McGahn Ireland Holdings Ltd. Ireland McGahn Limited (In liquidation) Ireland McGahn Medical BV Netherlands, The Motus Therapeutics, Inc. US - Delaware MPEX London Limited UK MPEX Pharmaceuticals, Inc. US - Delaware Naurex Inc. US - Delaware Northwood Medical Innovation, Ltd. UK Oculeve, Inc. US - Delaware Odyssea Pharma SPRL Belgium Pacific Pharma, Inc. US - Delaware Pharm-Allergan GmbH Germany Pharm-Allergan GmbH Austria branch Austria Pharmax Holding Limited US - Delaware Seabreeze LP Holdings, LLC US - Delaware Seabreeze Silicone Unlimited Company Ireland Silicone Engineering Inc. US - California SourceCF Inhalation Systems, LLC US - Delaware Tango US Holdings Inc. US - Delaware The Seabreeze LP Holdings LLC AGN Seabreeze LLC Limited Partner Ireland Tobira Therapeutics, Inc. US - Delaware Topokine Therapeutics, Inc. US - Delaware Tosara Exports Unlimited Company Ireland Uteron Pharma SPRL Belgium Varioraw Percutive Sàrl Switzerland Vicuron Pharmaceuticals, Inc US - Delaware Vitae Pharmaceuticals, Inc. US - Delaware Warner Chilcott (US), LLC US - Delaware Warner Chilcott Corporation US - Delaware Warner Chilcott Deutschland GmbH Germany Warner Chilcott Holdings Company II, Limited Bermuda Warner Chilcott Holdings Company III, Limited Bermuda Warner Chilcott Intermediate (Ireland) Limited Ireland Warner Chilcott Leasing Equipment Inc. US - Delaware Warner Chilcott Limited Bermuda Warner Chilcott Nederland B.V. Netherlands, The Warner Chilcott Pharmaceuticals S.àr.l. Switzerland Warner Chilcott Sales (US), LLC US - Delaware WC Pharmaceuticals I Limited Gibraltar
